Title: Elizabeth Palmer Cranch to Abigail Adams, 27 December 1799
From: Cranch, Elizabeth Palmer
To: Adams, Abigail


				
					Madm:
					West Point Decr: 27th 1799—
				
				Mr: Cranch has taken the liberty to address a short letter to the President containing a desire to be tho’t of in the various appointments now making in the line of his business— as he did not chuse to trouble the President with any details—embolden’d by your known condescention I have taken the pen to observe that since Mr Cranch’s letter to my Uncle—relative to the Armory at Harpers Ferry (Potomack) we have made enquiry and have reason to think all the vacancys are fill’d up— Mr William Cranch writes thus,—“one Jacob Perkins is master workman—he is an old man, and seems infirm, and not active enough for the place”—
				
				I mention this circumstance Madm: that in case Mr Perkins should decline the business—it might be an opening for us— we presume not to chuse— we only wish for a decent living.—
				Permit me Madm: to congratulate you on your recover’d health— long may you enjoy this and every earthly blessing— I have the honor to be with Perfect / respect your most obedt: servt:
				
					Eliza Cranch.
				
			